


Exhibit 10.10

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT.  THE REDACTIONS ARE INDICATED WITH THREE ASTERISKS (“***”).  A
COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED WITH THE  U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

SALES REPRESENTATIVE AGREEMENT

 

This Sales Representative Agreement is made effective the 12th day of June, 1997
by and among Thompson Creek Canada, Ltd. (hereinafter referred to as TCM),
Nissho Iwai Moly Resources, Inc. (hereinafter referred to as “NIMO”), Thompson
Creek Metals Company, LLC (hereinafter referred to as “Metals”), Nissho Iwai
Corporation (hereinafter referred to as “NIC”). NIC and Metals shall be referred
to collectively as Sales Representative.

 

WHEREAS TCM and NIMO have entered into an Exploration, Development and Mine
Operating Agreement (“Operating Agreement”) which Operating Agreement, among
other things, establishes the Endako Joint Venture (“Endako”) for the operation
of the Endako Mine and Processing Facility;

 

WHEREAS Endako produces technical grade molybdic oxide, molybdenum disulphide
concentrates, ferromolybdenum, molybdenum oxide briquettes and Ultrapure
(hereinafter referred to as “Product”);

 

WHEREAS pursuant to the Operating Agreement, each Participant is obligated to
take in kind or separately dispose of its share of all Product in proportion to
its Participating Interest, as therein defined, and to provide for the marketing
and selling of its share of Product in accordance with this Agreement; and

 

WHEREAS each Participant desires through Endako to appoint Metals and NIC as its
exclusive Sales Representatives with respect to Product, and Metals and NIC
desire to accept their respective appointments as Sales Representatives of each
Participant pursuant to the terms of this Agreement;

 

NOW THEREFORE in consideration of the premises and the mutual covenants of the
parties set forth herein, the parties agree as follows:

 

1.                         APPOINTMENT

 

Endako hereby appoints NIC as its exclusive Sales Representative for the sale of
Product to customers in Japan, Korea, China, Taiwan, Philippines, Thailand,
Indonesia, other Asian markets as agreed by the parties and Australia, except
that NIC shall not sell Ultrapure to Australian markets (NIC Territory). Endako
hereby appoints Metals as its exclusive Sales Representative for the sale of
Product to customers in the United States, Canada, Europe and all other areas
outside the NIC territory including sales of Ultrapure in Australia (Metals
Territory). Metals and NIC accept such appointments as Sales Representative of
Endako in accordance with the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

Metals sells product from the Thompson Creek Mine (“Thompson Creek Product”)
into the NIC Territory. It may be advantageous for Metals to ship Product from
Endako (“Endako Product”) to meet contract requirements for Thompson Creek
Product in the NIC Territory and ship Thompson Creek Product to meet contract
requirements for Endako Product in the Metals Territory (“Product Swap”). Metals
may institute a Product Swap wit the written consent of NIC, which consent shall
not be unreasonably withheld.

 

2.                         TERM

 

The term of this Agreement shall begin on the date hereof and shall remain
effective through the term of the Operating Agreement.

 

3.                         QUANTITY

 

Pursuant to the Operating Agreement, Endako will adopt annual programs and
budget which will anticipate the amount of Product to be produced during the
following year (“Anticipated Annual Production”). In the event that actual
production is equal to or greater than the Anticipated Annual Production, Endako
agrees to supply NIC approximately *** of the actual production annually for
sale in the NIC Territory and to supply Metals *** of the actual production
annually for sale in the Metals Territory, provided that Sales Representatives
are able to sell such amounts of Product at prices and at terms acceptable to
Endako. If Endako produces less than the Anticipated Annual Production in any
year, because of an event of force majeure as described in Section 17 of this
Agreement, the amount of Product sold to NIC and Metals will be reduced equally
to reflect the shortfall between the Anticipated Annual Production and the
amount of actual production. Should Endako produce less than the Anticipated
Annual Production for any reason other than an event of force majeure while any
obligations of TCM, as defined in the Credit Facility Agreement dated June 9,
1997 among, inter alia, NIMO and Metals, are outstanding under such Agreement,
Endako shall supply NIC one half of the Anticipated Annual Production for sale
in the NIC Territory provided that NIC is able to sell said amount at prices and
at terms acceptable to Endako. Any shortfall in Anticipated Annual Production
for any reason other than an event of force majeure would be deducted from
Metals’ share of Product to which it is entitled during that year.

 

4.                         SALES PROMOTION

 

Sales Representatives shall at all times use their best efforts to promote,
develop and increase the sale of Products, and generally to enhance the
reputation of the Products throughout the Metals Territory and NIC Territory,
respectively. For these purposes, Sales Representatives shall, at their sole
cost and expense:

 

2

--------------------------------------------------------------------------------


 

(a)                    make such customer calls as are necessary to promote the
Products, to provide reasonable technical assistance, and to determine new uses
for Products;

 

(b)                   maintain accurate records of its activities, including but
not limited to customer lists and call reports;

 

(c)                    circulate such product information and catalogues as
Endako may provide the Sales Representatives, it being understood that such
materials shall remain the property of Endako, shall be maintained in good
condition by Sales Representatives and shall be returned to Endako, or otherwise
disposed of, as and when Endako shall direct;

 

(d)                   provide Endako with such written reports as Endako may
request in respect of the conduct and development of business in the Territory
together with Sales Representatives’ reasoned views on prospects for the future;
and

 

(e)                    generally do such other acts as may be conducive to the
performance of Sales Representatives’ duties and obligations set for this
Agreement.

 

5.                         SALES SOLICITATION OF ORDERS

 

Sales Representatives shall solicit orders for the Products in accordance with
the following conditions:

 

(a)                    Prices shall be Endako’s prices in effect for the Metals
Territory and NIC Territory respectively at the time of solicitation, subject to
revision in accordance with Endako’s prices in effect at the time the order is
shipped.

 

(b)                   Specifications of the Products shall be those supplied by
Endako to Sale Representatives either generally or as applicable to a particular
case. Sales Representatives shall not, except with the express written consent
of Endako, give any warranty, representation or guarantee.

 

(c)                    Sales shall be under Endako’s trademarks and trade names,
and shipments shall be made in Endako’s containers and packages.

 

(d)                   No quotations shall be given by Sales Representatives to
customers unless the terms of such quotation have been approved by Endako.

 

Sales Representatives shall promptly advise Endako whenever special prices,
terms or other conditions are necessary in order to secure business not
otherwise obtainable. Should Endako quote to Sales Representatives any special
prices, terms or conditions, they shall be limited to the subject order and
shall not constitute a precedent.

 

3

--------------------------------------------------------------------------------

 

6.                         ORDER PROCEDURES

 

Sales Representatives shall immediately transmit directly to Endako any and all
orders for Products. Endako reserves the right, at its absolute discretion, to
refuse to accept any order. In the event of any such refusal, Endako shall have
no liability whatsoever to Sales Representatives, but Endako shall nonetheless
notify Sales Representative of any such refusal. In respect of all orders
accepted by Endako during the terms of this Agreement, Endako shall supply the
Product directly to the customer and invoice Sales Representative directly.

 

7.                         INDEPENDENT CONTRACTOR

 

In the performance of this Agreement, Sales Representatives shall be independent
contractors with respect to, and agents of, Endako. Sales Representatives are
not employees of Endako and shall not present themselves to others as employees
of Endako or make any implicit or explicit representations to that effect. Sales
Representatives have no power or authority to pledge Endako’s credit, to enter
into any agreement on behalf of Endako, or to give any warranty, representation
or guarantee on behalf of Endako. Sales Representatives shall not present
themselves to others as having such authority to bind or contract on behalf of
Endako and shall make no implicit or explicit representation to that effect.

 

8.                         COMMISSIONS

 

Each Sales Representative shall receive a commission on sales of Product made
pursuant to this Agreement of ***of the sales prices of all Products sold by
both Sales Representatives during the term of this Agreement.

 

Sale Representatives shall be entitled to and paid their commissions monthly
after Endako has received payment in full for the sale of Product. Commissions
will be paid at the end of each month.

 

9.                         COLLECTION OF ACCOUNTS

 

Sales Representatives shall have full responsibility for the invoicing and
collection of all accounts for Product sold by Sales Representatives as agents
for Endako and delivered to a customer. Failure for any reason to collect all or
part of any account when due shall be the full responsibility of Sales
Representatives and Sales Representatives shall be required to remit to Endako
payment for such sales on the due date specified in the sales terms between
Endako and the Sales Representatives to the customers.

 

4

--------------------------------------------------------------------------------


 

10.                  CONTRACT RISK

 

Endako shall assume all risks and full responsibility for any losses incurred
due to a sales contract cancellation or non performance by a customer prior to
delivery of Product to that customer. In such event, Sales Representatives shall
not be liable for any payment to Endako and shall not be entitled to any
commission on such sale.

 

11.                  PRODUCT WARRANTY

 

Subject to Section 5(b) Endako shall assume full responsibility for all claims
received from customers relating to Product quality including chemical
specifications and physical sizing specifications, as well as packaging
requirements, weights, assays and damage incurred during shipment to the
customer. Sales Representatives shall fully cooperate with Endako in resolving
such claims.

 

12.                  REPRESENTATIVES’ EXPENSES

 

All expenses for travelling, entertainment, office, clerical, office and
equipment maintenance and general selling expenses including sub-agent
commissions that may be incurred by Sales Representatives in connection with
this Agreement shall be borne wholly by the Sales Representatives. In no case
shall Endako be responsible for such expenses.

 

13.                  CONFIDENTIALITY

 

Sales Representatives agree to keep confidential such information as Endako may
from time to time impart to Sales Representatives regarding the Endako’s
business affairs and customers. Sales Representatives shall not in whole or in
part, now or in the future, disclose such information.

 

14.                  COMPLIANCE WITH LAWS

 

Sales Representatives shall give all necessary notices and shall comply and
ensure that all Sales Representatives employees comply with all applicable laws,
ordinances, governmental rules and regulations relative to the Sales
Representatives activities pursuant to this Agreement. Sales Representatives
acknowledge that the Product is subject to the antitrust laws of any territory
or country and Sale Representatives agree to comply with any instructions to be
made by Endako in respect of such antitrust laws.

 

5

--------------------------------------------------------------------------------


 

15.                  INDEMNIFICATION

 

Sales Representatives agree to indemnify Endako, its agents, and employees
against all claims, damages, losses and expenses, including reasonable
attorney’s fees, arising out of the performance of Sales Representatives under
this Agreement that are caused in whole or in part by Sales Representatives’
negligent acts or omissions, or by the act of anyone employed by Sales
Representatives for whose acts Sales Representatives may be liable.

 

16.                  ASSIGNMENT

 

This Agreement may not be assigned or otherwise transferred by any party without
the consent of the other parties hereto.

 

17.                  FORCE MAJEURE

 

Except for the obligation of make payments when due hereunder, the obligations
of a Party shall be suspended to the extent and for the period that performance
is prevented by any cause, whether foreseeable or unforeseeable, beyond its
reasonable control, including, without limitation, labour disputes (however
arising and whether or not employee demands are reasonable or within the power
of the Party to grant); acts of God; laws, instructions or requests of any
government or governmental entity; judgments or orders of any court, inability
to obtain on reasonably acceptable terms any public or private license, permit
or other authorization; curtailment or suspension of activities to remedy or
avoid an actual or alleged, present or prospective violation of environmental
laws; action or inaction by any federal, provincial or local agency that delays
or prevents the issuance or granting of any approval or authorization required
to conduct operations beyond the reasonable expectations of the Party seeking
the approval or authorization; acts of war or conditions arising out of or
attributable to war, whether declared or undeclared; riot, civil strife,
insurrection, or rebellion, fire explosion, earthquake, storm, flood, sink
holes, drought or otherwise adverse weather condition; delay or failure by
suppliers or transporters of materials, parts supplies, services or equipment or
by contractors’ or subcontractors’ shortage of, or inability to obtain, labour,
transportation, materials, machinery, equipment, supplies, utilities or
services, accidents; breakdown of equipment, machinery or facilities; actions by
native rights groups, environmental groups, or other similar special interest
groups; or any other cause whether similar or dissimilar to the foregoing. The
affected Party shall promptly give notice to the other Parties of the suspension
of performance, stating therein the nature of the suspension, the reasons
therefor, and the expected duration thereof. The affected Party shall resume
performance as soon as reasonably possible.

 

6

--------------------------------------------------------------------------------


 

18.                  NO PARTNERSHIP

 

Nothing here is intended to constitute, and shall not for any purpose be
construed as constituting, TCM and NIMO as partners, or otherwise to create a
relationship of partnership between them with respect to the sale of Product or
the operation of Endako. A reference herein to Endako shall be construed as a
reference to TCM and NIMO severally subject to their rights and obligations
inter se as set out in the Operating Agreement.

 

19.                  GOVERNING LAW

 

This Agreement and any disputes to this Agreement shall be construed under the
laws of the Province of British Columbia.

 

IN WITNESS where of the parties have executed this Agreement effective as of the
date first above written.

 

NISSHO IWAI CORPORATION

 

THOMPSON CREEK METALS COMPANY, LLC

 

 

 

 

 

By:

/s/ Illegible

 

By:

/s/ Illegible

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

June 12, 1997

 

Date:

June 12, 1997

 

 

 

 

 

 

 

 

 

 

NISSHO IWAI MOLY RESOURCES, INC.

 

THOMPSON CREEK MINING CANADA, LTD.

 

 

 

 

 

By:

/s/ Illegible

 

By:

/s/ Illegible

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

June 12, 1997

 

Date:

June 12, 1997

 

 

7

--------------------------------------------------------------------------------
